                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF PENNSYLVANIA

CALISIA KELLEY and JOHNNIE MAE                      )
KELLEY, Co-Administrators of the                    )
ESTATE OF BRUCE KELLEY JR.,                         )    Civil Action No. 2:17-cv-1599 NBF
deceased,                                           )
                                                    )
                      Plaintiffs,                   )
                                                    )
                                                    )
                                                    )    JURY TRIAL DEMANDED
       vs.                                          )
                                                    )
BRIAN O’MALLEY, both                                )
in his Official and Individual Capacities           )
as Sergeant for the Allegheny County Port           )
Authority and DOMINIC RIVOTTI, in both his          )
Official and Individual Capacities as Officer for   )
the Allegheny County Port Authority ,               )
                                                    )
                                                    )
       Defendants, Jointly and Severally.           )



                                            ORDER

       AND NOW, this ____day of July, 2021, it is hereby ORDERED that the Plaintiffs’

Motion for a 7 Day Extension to file a Surreply to the Defendants’ Summary Judgment Reply is

hereby GRANTED. The Plaintiffs’ Surreply is now due on or before Tuesday, July 13, 2021.




                                                           ________________________, J.
                                                           Honorable Nora Barry Fischer
                                                           Senior United States District Judge
